         Case 1:18-cv-00954-CCR Document 24 Filed 02/12/19 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK (BUFFALO)
__________________________________________
                                           :
UNITED STATES SECURITIES AND               :
EXCHANGE COMMISSION                        :
                                           :
                        Plaintiff,         :
                                           :
            v.                             : 18-CV-00954-CCR
                                           :
GRENDA GROUP, LLC,                         :
GREGORY M. GRENDA, and                     :
WALTER F. GRENDA, JR.,                     :
                                           :
                        Defendants.        :
__________________________________________:

                 MOTION TO SET INITIAL PRETRIAL CONFERENCE

       Plaintiff Securities and Exchange Commission (the “SEC”) respectfully requests that the

Court set an initial pretrial conference pursuant to Federal Rule of Civil Procedure 16 and Local

Rule 16(b)(1). The SEC has consulted with counsel for Grenda Group, LLC and Gregory M.

Grenda (together, “Defendants”), who do not oppose this motion.1

       In support of its motion, the SEC respectfully states that it filed this action on August 30,

2018. On August 31, 2018, the Court referred this litigation to mediation. Defendants answered

the SEC’s Complaint on November 5, 2018. Accordingly, the SEC respectfully requests that the

Court set an initial pretrial conference, after which the SEC will promptly contact Defendants to

confer pursuant to Federal Rule of Civil Procedure 26(f) and Local Rule 16(b)(2).




1
 On December 7, 2018, the Court entered a Final Judgment by consent resolving all claims
against Walter F. Grenda, Jr. (Dkt. No. 22).
        Case 1:18-cv-00954-CCR Document 24 Filed 02/12/19 Page 2 of 3




Dated: February 12, 2019
       New York, NY


                                   Respectfully submitted,

                                   /s/ Haimavathi V. Marlier

                                   Haimavathi V. Marlier
                                   Kimberly A. Yuhas
                                   Securities and Exchange Commission
                                   New York Regional Office
                                   200 Vesey Street, Suite 400
                                   New York, New York 10281
                                   (212) 336-1055 (Marlier)
                                   marlierh@sec.gov

                                   Attorneys for Plaintiff




                                      2
         Case 1:18-cv-00954-CCR Document 24 Filed 02/12/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on February 12, 2019, I sent via email and ECF a copy of Plaintiff’s

Motion to Set Initial Pretrial Conference to:

Joseph G. Makowski
Makowski Law Office
448 Delaware Ave.
Buffalo, NY 14202
jmakowski@aol.com

Counsel for Defendants Grenda Group LLC
and Gregory M. Grenda




                                                __/s/ Haimavathi V. Marlier
                                                Haimavathi V. Marlier




                                                  3
